DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Amendment
This office action is in response to the communications filed on 02/02/2022, concerning Application No. 16/405,349. The claim amendments filed on 02/02/2022 are acknowledged. Presently, claims 20-37 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-219088, filed on 11/09/2016.

Claim Objections
Claims 24 and 35 are objected to because of the following informalities: 
Claim 24, lines 3-4, the limitation “the operation region of the touch pad” should be changed to “an operation region of the touch pad” because there is insufficient antecedent basis for this limitation in the claim;
Claim 35, line 9, the limitation “the specified coordinate” should be changed to “a specified coordinate” because there is insufficient antecedent basis for this limitation in the claim; 
Claim 35, lines 10-13, the limitation “ultrasound image displayed in the display, the coordinate of the rotation indicator is a coordinate of a center of the contact position, and the rotation indicator includes at least one of a straight line” should be changed to “ultrasound image displayed in the display, wherein the coordinate of the rotation indicator is a coordinate of a center of the contact position, and wherein the rotation indicator includes at least one of a straight line”; and
Claim 35, line 14, the limitation “the center point” should be changed to “a center point” because there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 20-21, 23-30, 33-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0164965 A1, with publication date 06/12/2014, hereinafter Lee) in view of Hansen et al. (US 2018/0116633 A1, previously cited by the Examiner on 04/26/2021, hereinafter Hansen).

Regarding Claim 20 and the corresponding method of operating an ultrasonic observation device of Claim 36 and non-transitory computer-readable recording medium of Claim 37, Lee discloses (Figs. 2-4A and 18A-18C) an ultrasonic observation device (ultrasound apparatus 100) (see, e.g., Abstract and Para. [0023-0024], [0026], [0056], [0083], [0094], and [0187]) comprising: 
an input device (user input unit 122 within user interface 120) including a touch pad configured to detect a contact and a contact position of a contact object (see, e.g., Para. [0069], lines 1-5, “The user input unit 122 refers to a means for inputting, by the user, data for controlling the ultrasound apparatus 100 into the ultrasound apparatus 100. The user input unit 122 may receive various types of control inputs, e.g., a touch input, from the user”, and Para. [0070], lines 1-6, “The user input unit 122 may include a key pad, a track ball, a mouse, a dome switch, a touch pad (a capacitive overlay touch pad, a resistive overlay touch pad, an Infrared beam touch pad, a surface acoustic wave touch pad, an integral strain gauge touch pad, a piezoelectric touch pad, or the like)”, and Para. [0074], lines 1-5, “The user input unit 122 may receive various types of touch inputs from the user as described above. A user input detected by the user input unit 122 may include a tap, a touch & hold, a double-tap, a drag, panning, a flick, a drag & drop, a swipe, or the like, according to a touch pattern”); 
image processing unit 130) configured to generate an ultrasound image based on the contact position and based on an ultrasonic signal received from an ultrasound transducer (within acquisition unit 110) (see, e.g., Para. [0061], lines 2-3, “the acquisition unit 110 may include a probe (not shown) for transmitting and receiving an ultrasound signal” and Para. [0078], lines 1-8, “The image processing unit 130 processes the ultrasound data by using various methods. That is, the image processing unit 130 may generate an ultrasound image from the ultrasound data or adjust a gain value of the ultrasound data. In other words, the image processing unit 130 may adjust the ultrasound data according to a user input and generate an ultrasound image to be displayed on the output unit 124 based on the adjusted data”); and 
a display (output unit 124 within user interface 120) configured to display the ultrasound image (see, e.g., Para. [0075], lines 1-5, “The output unit 124 may display information processed by the ultrasound apparatus 100. For example, the output unit 124 may display an ultrasound image of the object on a screen and may also display a user interface (UI) or a graphic user interface (GUI) related to function setting”), 
wherein the processor (130) is configured to: 
generate ultrasound image data based on the ultrasonic signal (see, e.g., Para. [0061], lines 2-3, “the acquisition unit 110 may include a probe (not shown) for transmitting and receiving an ultrasound signal”, and Para. [0078], lines 1-2, “The image processing unit 130 processes the ultrasound data by using various methods”, and Para. [0084], lines 1-5, “In operation S310, the ultrasound apparatus 100 acquires ultrasound data of an object. That is, the ultrasound apparatus 100 may transmit an ultrasound signal to the object and generate ultrasound image data based on an echo signal received from the object”), 
associate each coordinate of a first coordinate space demarcated by the touch pad (within the user input unit 122) with each coordinate of a second coordinate space demarcated within the output unit 124) (see, e.g., Para. [0090], lines 1-6, “In operation S370, the ultrasound apparatus 100 determines a coordinate matching mode. That is, the ultrasound apparatus 100 may determine a coordinate matching mode between the first region that is a partial region of the user input unit 122 and the second region that is a partial region included in the output unit 124”), 
calculate a coordinate of an indicator that is a coordinate of the second coordinate space corresponding to the contact position (see, e.g., Para. [0180], lines 1-5, “In FIG. 18A, the ultrasound apparatus 100 receives a user input for selecting a location 1811 through a user input unit 1810. A vertical axis of a first region included in the user input unit 1810 matches a depth axis of an ultrasound image displayed through an output unit 1820 or 1830”, and Para. [0181], lines 1-6, “In FIG. 18B, when the location 1811 of FIG. 18A is selected, the ultrasound apparatus 100 may detect a location 1821 matching the location 1811. Thereafter, the ultrasound apparatus 100 applies a compensation value to ultrasound data corresponding to the location 1821 and a surrounding region 1822”, and Figs. 2, 4A, and 18A-18C, where the location 1811 on the user input unit 1810 shown in Fig. 18A (i.e., corresponding to the user input unit 122, 402 in Figs. 2 and 4A) indicates the contact position of the user input, and where the locations 1821, 1831 that are circles on the output unit 1820, 1830 shown in Figs. 18B-18C (i.e., corresponding to the output unit 124, 404 in Figs. 2 and 4A) correspond to the claimed indicator that is a coordinate of the second coordinate space (i.e., a coordinate on the output unit 1820, 1830, 124, 404) and that indicates the contact position of the user input on the user input unit 1810 (i.e., corresponding to the user input unit 122, 402 in Figs. 2 and 4A)), and 
generate the ultrasound image in which the indicator is superimposed on the ultrasound image data at the coordinate of the indicator (see, e.g., Para. [0075], lines 1-5, and Para. [0078], lines 1-8, and Para. [0180], lines 1-5, and Para. [0181], lines 1-6, and Figs. 2, 4A, and 18A-18C, where the claimed indicator corresponds to the locations 1821, 1831 that are circles shown on the output unit 1820, 1830 in Figs. 18B-18C (i.e., corresponding to the output unit 124, 404 in Figs. 2 and 4A), and where the locations 1821, 1831 (i.e., the circle indicator) are shown to be superimposed on the ultrasound image generated on the output unit 1820, 1830 in Figs. 18B-18C).
Lee does not disclose wherein the indicator that is a coordinate of the second coordinate space corresponding to the contact position is specifically a rotation indicator.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) an ultrasonic observation device (see, e.g., Fig. 10, where an ultrasound imaging system 1000 comprising an electric display unit 1002 and an ultrasound acquisition unit 1004 is shown), wherein the processor is configured to: calculate a coordinate of a rotation indicator (visual indicator 525) that is a coordinate of the second coordinate space corresponding to the contact position, and generate the ultrasound image in which the rotation indicator (525) is superimposed on the ultrasound image data at the coordinate of the rotation indicator (525) (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”, and Para. [0080-0087], and Figs. 5A-5D, where the visual indicator 525 is shown at a coordinate on the display 500d and is an indicator that represents the contact position of the touch gesture user input used to rotate an ultrasound image, and where the visual indicator 525 is shown to be displayed over/superimposed on the ultrasound image 505d on the display 500d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic observation device of Lee by including wherein the indicator that is a coordinate of the second coordinate space corresponding to the contact position is specifically a rotation indicator, as disclosed by Hansen. One of ordinary skill in the art would have see, e.g., Para. [0005] and [0080-0087]). The predictable result of providing a visual indicator superimposed on the ultrasound image that corresponds to the contact position would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 21, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the processor (image processing unit 130) is configured to generate the ultrasound image in which the ultrasound image and the indicator are affected when the contact position is changed (see, e.g., Para. [0180], lines 1-5, “In FIG. 18A, the ultrasound apparatus 100 receives a user input for selecting a location 1811 through a user input unit 1810. A vertical axis of a first region included in the user input unit 1810 matches a depth axis of an ultrasound image displayed through an output unit 1820 or 1830” and Para. [0181], lines 1-6, “In FIG. 18B, when the location 1811 of FIG. 18A is selected, the ultrasound apparatus 100 may detect a location 1821 matching the location 1811. Thereafter, the ultrasound apparatus 100 applies a compensation value to ultrasound data corresponding to the location 1821 and a surrounding region 1822”).
Lee does not disclose wherein the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator are specifically rotated about a rotation reference where the contact position is changed.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the processor is configured to visual indicator 525) are rotated about a rotation reference where the contact position is changed (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”, and Para. [0080-0087], and Figs. 5A-5D, where the visual indicator 525 that represents the contact position of the touch gesture user input is shown to be superimposed on the ultrasound image 505d on the display 500d, and where when the touch gesture user input is performed, the visual indicator 525 represents the contact position and moves across the display 500d as the ultrasound image is rotated due to the touch gesture user input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator are rotated about a rotation reference where the contact position is changed, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and [0080-0087]).

Regarding Claim 23, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the processor (image processing unit 130) is configured to perform coordinate conversion such that the coordinate of the first coordinate space (of the user input unit 122) and the coordinate of the second coordinate space (of the output unit 124) correspond with each other (see, e.g., Para. [0090], lines 1-6, “In operation S370, the ultrasound apparatus 100 determines a coordinate matching mode. That is, the ultrasound apparatus 100 may determine a coordinate matching mode between the first region that is a partial region of the user input unit 122 and the second region that is a partial region included in the output unit 124”).

Regarding Claim 24, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the processor (image processing unit 130) is configured to: 
associate the first coordinate space (of the user input unit 122) with the second coordinate space (of the output unit 124) within the operation region of the touch pad (within the user input unit 122) (see, e.g., Para. [0090], lines 1-6, “In operation S370, the ultrasound apparatus 100 determines a coordinate matching mode. That is, the ultrasound apparatus 100 may determine a coordinate matching mode between the first region that is a partial region of the user input unit 122 and the second region that is a partial region included in the output unit 124” and Modified Figs. 18A-18C below); 
assign a third coordinate space around the second coordinate space, the third coordinate space being a virtual region where the second coordinate space is expanded (see, e.g., Para. [0090], lines 1-6, “In operation S370, the ultrasound apparatus 100 determines a coordinate matching mode. That is, the ultrasound apparatus 100 may determine a coordinate matching mode between the first region that is a partial region of the user input unit 122 and the second region that is a partial region included in the output unit 124” and Modified Figs. 18A-18C below, where the claimed second coordinate space corresponds to the partial region included in the output unit 1820, 1830 (i.e., corresponding to the output unit 124 in Fig. 2) that is associated each coordinate of the first coordinate space of the user input unit 1810 (i.e., corresponding to the user input unit 122 in Fig. 2), and where the outer edge regions of the output unit 1820, 1830 include coordinates not included in the second coordinate space, and where the coordinates in the outer edge regions of the output unit 1820, 1830 correspond to the claimed third coordinate space, therefore the third coordinate space is a virtual region where the second coordinate space is expanded); and 
associate each coordinate of the third coordinate space with each coordinate of the first coordinate space (see, e.g., Para. [0079-0080] and [0090], and Modified Figs. 18A-18C below, where each coordinate of the first coordinate space includes all coordinates of the user input unit 1810 (i.e., corresponding to the user input unit 122 in Fig. 2), and where each coordinate of the third coordinate space includes the coordinates of a partial region included in the output unit 1820, 1830 (i.e., corresponding to the output unit 124 in Fig. 2), and where the disclosed coordinate matching mode associates the regions of the user input unit 122 with the regions of the output unit 124).


    PNG
    media_image1.png
    627
    899
    media_image1.png
    Greyscale

Modified Figs. 18A-18C of Lee

Regarding Claim 25, Lee modified by Hansen discloses the ultrasonic observation device of Claim 21. Lee does not disclose wherein the rotation reference is a coordinate specified in the second coordinate space; and the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator are rotated about the rotation reference as a center point.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the rotation reference is a coordinate specified in the second coordinate space (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display” and Figs. 5A-5D, where the rotation reference at the center of the display is a coordinate in the display/second coordinate space); and the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator are rotated about the rotation reference as a center point (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”, and Para. [0083], lines 4-6, “the previews 520b show the partial rotation along the vertical axis corresponding to the extent of the drag gesture”, and Figs. 5A-5D, where the rotation reference can lie along the center line (i.e., vertical axis) of the ultrasound image, and where the ultrasound image and the rotation indicator are rotated about the rotation reference lying along the center line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the rotation reference is a coordinate specified in the second coordinate space; and the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator are rotated about the rotation reference as a center point, as disclosed by see, e.g., Para. [0005] and [0080-0087]).

Regarding Claim 26, Lee modified by Hansen discloses the ultrasonic observation device of Claim 25. Lee does not disclose wherein the specified coordinate is a center of the ultrasound transducer in the ultrasound image displayed in the display.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the specified coordinate is a center of the ultrasound transducer (transducer 1026) in the ultrasound image displayed in the display (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display” and Para. [0083], lines 4-6, “the previews 520b show the partial rotation along the vertical axis corresponding to the extent of the drag gesture”, where the disclosed ultrasound image is acquired by the transducer 1026 emitting/receiving central ultrasound waves, which corresponds to the central scanlines of the acquired ultrasound image such that a center of the ultrasound transducer 1026 corresponds to the center (i.e., center scanline) of the ultrasound image, therefore the rotation reference can lie along the center line (i.e., vertical axis) of the ultrasound image, as described in the references to Para. [0032] and Para. [0083] above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the specified coordinate is a center of the ultrasound transducer in the ultrasound image displayed in the display, as disclosed by Hansen. One of ordinary skill in the art would see, e.g., Para. [0005] and [0080-0087]).

Regarding Claim 27, Lee modified by Hansen discloses the ultrasonic observation device of Claim 26. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the indicator includes a circle including the contact position (see, e.g., Para. [0180], lines 1-5, “In FIG. 18A, the ultrasound apparatus 100 receives a user input for selecting a location 1811 through a user input unit 1810. A vertical axis of a first region included in the user input unit 1810 matches a depth axis of an ultrasound image displayed through an output unit 1820 or 1830”, and Para. [0181], lines 1-6, “In FIG. 18B, when the location 1811 of FIG. 18A is selected, the ultrasound apparatus 100 may detect a location 1821 matching the location 1811. Thereafter, the ultrasound apparatus 100 applies a compensation value to ultrasound data corresponding to the location 1821 and a surrounding region 1822”, and Figs. 2, 4A, and 18A-18C, where the location 1811 on the user input unit 1810 shown in Fig. 18A (i.e., corresponding to the user input unit 122, 402 in Figs. 2 and 4A) indicates the contact position of the user input, and where the locations 1821, 1831 that are circles on the output unit 1820, 1830 shown in Figs. 18B-18C (i.e., corresponding to the output unit 124, 404 in Figs. 2 and 4A) correspond to the claimed indicator that indicates the contact position of the user input on the user input unit 1810 (i.e., corresponding to the user input unit 122, 402 in Figs. 2 and 4A)).
Alternatively, Hansen is also viewed as providing this teaching: Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the rotation indicator (visual indicator 525) includes a circle including the contact position (see, e.g., Para. [0080], lines 7-9, “this visual indicator may be touched and dragged using a drag gesture to modify the orientation of the ultrasound image feed 505a”, and Para. [0087], lines 6-8, “visual indicator 525 (previously covered by a finger in FIGS. 5A-5C) is now positioned on the right side of the screen”, and Fig. 5D, where the visual indicator 525 on the display is shown to be a circle that represents the contact position of the operator’s drag gesture after the operator’s contact with the touchscreen is ended). Therefore, if Lee was viewed as not including the above limitations, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the rotation indicator includes a circle including the contact position, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and [0080-0087]).
Lee modified by Hansen does not disclose wherein the rotation indicator includes at least one of a straight line extending from the rotation reference to the center point, and an arrow that indicates a rotation direction according to the contact position.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the rotation indicator includes at least one of a straight line extending from the rotation reference to the center point, and an arrow that indicates a rotation direction according to the contact position, instead of a circle including the contact position. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known indicator marking in the form of a circle, as recognized by Lee and Hansen, for another indicator marking in the form of a straight line or an arrow. The predictable result of providing a visual rotation indicator on the display would be yielded. See MPEP § 2144.06, subsection II.

Figs. 2-4A and 18A-18C) wherein when the contact position is changed from a first position to a second position, the processor (image processing unit 130) is configured to generate the ultrasound image in which the ultrasound image and the indicator are affected when the contact position is changed (see, e.g., Para. [0180], lines 1-5, “In FIG. 18A, the ultrasound apparatus 100 receives a user input for selecting a location 1811 through a user input unit 1810. A vertical axis of a first region included in the user input unit 1810 matches a depth axis of an ultrasound image displayed through an output unit 1820 or 1830” and Para. [0181], lines 1-6, “In FIG. 18B, when the location 1811 of FIG. 18A is selected, the ultrasound apparatus 100 may detect a location 1821 matching the location 1811. Thereafter, the ultrasound apparatus 100 applies a compensation value to ultrasound data corresponding to the location 1821 and a surrounding region 1822”).
Lee does not disclose wherein when the contact position is changed from the first position to the second position, the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator are specifically rotated about the center point based on an angle formed by the first position, the rotation reference and the second position.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein when the contact position is changed from a first position to a second position, the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator (visual indicator 525) are rotated about the center point based on an angle formed by the first position, the rotation reference and the second position (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”, and Para. [0080-0087], and Figs. 5A-5D, where the visual indicator 525 that represents the contact position of the touch gesture user input is shown to be superimposed on the ultrasound image 505d on the display 500d, and where when the touch gesture user input is performed and when the contact position is changed, the visual indicator 525 represents the contact position and moves across the display 500d as the ultrasound image is rotated about the center of the display due to the change of the contact position of the touch gesture user input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein when the contact position is changed from the first position to the second position, the processor is configured to generate the ultrasound image in which the ultrasound image and the rotation indicator are specifically rotated about the center point based on an angle formed by the first position, the rotation reference and the second position, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and [0080-0087]).

Regarding Claim 29, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the input device (user input unit 122) is provided separately from the display (output unit 124) (see, e.g., Para. [0094], lines 1-4, “As shown in FIG. 4A, the ultrasound apparatus 100 may receive a touch input of a user through a user input unit 402 located in a control panel separately from an output unit 404 for displaying an ultrasound image”, and Fig. 2, where the user input unit 122 and the output unit 124 are shown to be provided separately from one another, and Fig. 4A, where the user input unit 402 (i.e., corresponding to the user input unit 122 in Fig. 2) and the output unit 404 (i.e., corresponding to the output unit 124 in Fig. 2) are shown to be provided separately from one another).

Regarding Claim 30, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the touch pad (within the user input unit 122) is provided separately from the display (output unit 124) (see, e.g., Para. [0070], lines 1-6, “The user input unit 122 may include a key pad, a track ball, a mouse, a dome switch, a touch pad (a capacitive overlay touch pad, a resistive overlay touch pad, an Infrared beam touch pad, a surface acoustic wave touch pad, an integral strain gauge touch pad, a piezoelectric touch pad, or the like)”, and Para. [0094], lines 1-4, “As shown in FIG. 4A, the ultrasound apparatus 100 may receive a touch input of a user through a user input unit 402 located in a control panel separately from an output unit 404 for displaying an ultrasound image”, and Fig. 2, where the user input unit 122 including a touch pad and the output unit 124 are shown to be provided separately from one another, and Fig. 4A, where the user input unit 402 (i.e., corresponding to the user input unit 122 in Fig. 2) and the output unit 404 (i.e., corresponding to the output unit 124 in Fig. 2) are shown to be provided separately from one another).

Regarding Claim 33, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the coordinate of the indicator is a coordinate of a center of the contact position (see, e.g., Para. [0180], lines 1-5, “In FIG. 18A, the ultrasound apparatus 100 receives a user input for selecting a location 1811 through a user input unit 1810. A vertical axis of a first region included in the user input unit 1810 matches a depth axis of an ultrasound image displayed through an output unit 1820 or 1830”, and Para. [0181], lines 1-3, “In FIG. 18B, when the location 1811 of FIG. 18A is selected, the ultrasound apparatus 100 may detect a location 1821 matching the location 1811”, and Figs. 18A-18C, where the location 1811 on the user input unit 1810 shown in Fig. 18A indicates the contact position of the user input, and where the locations 1821, 1831 that are circles on the output unit 1820, 1830 shown in Figs. 18B-18C correspond to the claimed indicator that indicates the center of the contact position of the user input on the user input unit 1810).
Alternatively, Hansen is also viewed as providing this teaching: Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the coordinate of the rotation indicator (visual indicator 525) is a coordinate of a center of the contact position (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”, and Para. [0080-0087], and Figs. 5A-5D, where the visual indicator 525 is shown at a coordinate on the display 500d and is an indicator that represents the center of the contact position of the touch gesture user input used to rotate an ultrasound image). Therefore, if Lee was viewed as not including the above limitations, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the coordinate of the rotation indicator is a coordinate of a center of the contact position, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and [0080-0087]).

Regarding Claim 34, Lee modified by Hansen discloses the ultrasonic observation device of Claim 26. Lee does not disclose wherein the processor is configured to move a position of the rotation reference such that the position of the rotation reference matches the center of the ultrasound transducer when the center of the ultrasound transducer moves.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the processor is configured to transducer 1026) when the center of the ultrasound transducer (1026) moves (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display” and Para. [0083], lines 4-6, “the previews 520b show the partial rotation along the vertical axis corresponding to the extent of the drag gesture”, where the disclosed ultrasound image is acquired by the transducer 1026 emitting/receiving central ultrasound waves, which corresponds to the central scanlines of the acquired ultrasound image such that a center of the ultrasound transducer 1026 corresponds to the center (i.e., center scanline) of the ultrasound image, therefore the rotation reference can lie along the center line (i.e., vertical axis) of the ultrasound image, as described in the references to Para. [0032] and Para. [0083] above, and where if the center of the transducer 1026 moves, then the center of the transducer 1026 will still correspond to the center (i.e., the central scanline) of the current acquired ultrasound image, therefore, the rotation reference will lie along the center line (i.e., vertical axis) of the current acquired ultrasound image wherever the center of the ultrasound transducer is moved to).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the processor is configured to move a position of the rotation reference such that the position of the rotation reference matches the center of the ultrasound transducer when the center of the ultrasound transducer moves, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and [0080-0087]).

Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0164965 A1, with publication date 06/12/2014, hereinafter Lee) in view of Hansen et al. (US 2018/0116633 A1, previously cited by the Examiner on 04/26/2021, hereinafter Hansen), as applied to Claim 20 above, and further in view of Poland (US 2009/0043195 A1, previously cited by the Examiner on 04/26/2021, hereinafter Poland).

Regarding Claim 22, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee modified by Hansen does not disclose wherein the processor is configured to generate the ultrasound image in which the rotation indicator is removed at any one of timings after a first predetermined time has passed since a start of the contact to the touch pad, when the contact to the touch pad is ended, and after a second predetermined time has passed since an end of the contact.
However, in the same field of endeavor of a touchscreen user interface for ultrasound imaging systems, Poland discloses (Figs. 1-2) an ultrasonic observation device (ultrasound imaging system 10), wherein the processor (within computer 16) is configured to generate the ultrasound image in which the indicator (i.e., an item that is displayed) (pie menu 30) is removed after a second predetermined time has passed since an end of the contact (see, e.g., Para. [0049], lines 1-6, “If the pie menu 30 appears on the visual field 20 for a period of time without a touch of any of the activation areas 32 being detected by the computer 16, the computer 16 can be programmed to cause the pie menu 30 to disappear in order to maximize the area of the visual field displaying the ultrasound images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including wherein the processor is configured to generate the ultrasound image in which the rotation indicator is removed after a second predetermined time has passed since an end of the contact, as disclosed by Poland. One of ordinary skill in the art would have been motivated to make this see, e.g., Para. [0049]). 
Lee modified by Hansen and Poland still does not disclose wherein the processor is configured to generate the ultrasound image in which the rotation indicator is removed at any one of timings after a first predetermined time has passed since a start of the contact to the touch pad, or when the contact to the touch pad is ended.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen and Poland by including wherein the processor is configured to generate the ultrasound image in which the rotation indicator is removed at any one of timings after a first predetermined time has passed since a start of the contact to the touch pad, or when the contact to the touch pad is ended, instead of after a second predetermined time has passed since an end of the contact. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known time constraint in the form of after a second predetermined time has passed since an end of the contact, as recognized by Poland, for another time constraint in the form of after a first predetermined time has passed since a start of the contact to the touch pad, or when the contact to the touch pad is ended. The predictable result of stopping the display of the rotation indicator on the display would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 35, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee further discloses (Figs. 2-4A and 18A-18C) wherein the processor (image processing unit 130) is configured to: 
generate the ultrasound image in which the ultrasound image and the indicator are affected when the contact position is changed (see, e.g., Para. [0180], lines 1-5, “In FIG. 18A, the ultrasound apparatus 100 receives a user input for selecting a location 1811 through a user input unit 1810. A vertical axis of a first region included in the user input unit 1810 matches a depth axis of an ultrasound image displayed through an output unit 1820 or 1830” and Para. [0181], lines 1-6, “In FIG. 18B, when the location 1811 of FIG. 18A is selected, the ultrasound apparatus 100 may detect a location 1821 matching the location 1811. Thereafter, the ultrasound apparatus 100 applies a compensation value to ultrasound data corresponding to the location 1821 and a surrounding region 1822”),
wherein the coordinate of the indicator is a coordinate of a center of the contact position (see, e.g., Para. [0180], lines 1-5, and Para. [0181], lines 1-3, and Figs. 18A-18C, where the location 1811 on the user input unit 1810 shown in Fig. 18A indicates the contact position of the user input, and where the locations 1821, 1831 that are circles on the output unit 1820, 1830 shown in Figs. 18B-18C correspond to the claimed indicator that indicates the center of the contact position of the user input on the user input unit 1810), and 
wherein the indicator includes a circle including the contact position (see, e.g., Para. [0180], lines 1-5, and Para. [0181], lines 1-6, and Figs. 2, 4A, and 18A-18C, where the location 1811 on the user input unit 1810 shown in Fig. 18A (i.e., corresponding to the user input unit 122, 402 in Figs. 2 and 4A) indicates the contact position of the user input, and where the locations 1821, 1831 that are circles on the output unit 1820, 1830 shown in Figs. 18B-18C (i.e., corresponding to the output unit 124, 404 in Figs. 2 and 4A) correspond to the claimed indicator that indicates the contact position of the user input on the user input unit 1810 (i.e., corresponding to the user input unit 122, 402 in Figs. 2 and 4A)).
Lee does not disclose [1] wherein the processor is configured to: generate the ultrasound image in which the ultrasound image and the rotation indicator are specifically rotated about a rotation reference where the contact position is changed; [2] wherein the processor is configured to: generate the ultrasound image in which the rotation indicator is removed at any one of timings after a first predetermined time has passed since a start of the contact to the touch pad, when the contact to the touch pad is ended, and after a second predetermined time has passed since an end of the contact; [3] wherein the specified coordinate is a center of the ultrasound transducer in the ultrasound image displayed in the display; and [4] wherein the rotation indicator includes at least one of a straight line extending from the rotation reference to the center point, and an arrow that indicates a rotation direction according to the contact position.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the processor is configured to: 
generate the ultrasound image in which the ultrasound image and the rotation indicator (visual indicator 525) are rotated about a rotation reference where the contact position is changed (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”, and Para. [0080-0087], and Figs. 5A-5D, where the visual indicator 525 that represents the contact position of the touch gesture user input is shown to be superimposed on the ultrasound image 505d on the display 500d, and where when the touch gesture user input is performed, the visual indicator 525 represents the contact position and moves across the display 500d as the ultrasound image is rotated due to the touch gesture user input), 
wherein the specified coordinate is a center of the ultrasound transducer (transducer 1026) in the ultrasound image displayed in the display (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display” and Para. [0083], lines 4-6, “the previews 520b show the partial rotation along the vertical axis corresponding to the extent of the drag gesture”, where the disclosed ultrasound image is acquired by the transducer 1026 emitting/receiving central ultrasound waves, which corresponds to the central scanlines of the acquired ultrasound image such that a center of the ultrasound transducer 1026 corresponds to the center (i.e., center scanline) of the ultrasound image, therefore the rotation reference can lie along the center line (i.e., vertical axis) of the ultrasound image, as described in the references to Para. [0032] and Para. [0083] above), 
wherein the coordinate of the rotation indicator (525) is a coordinate of a center of the contact position (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”, and Para. [0080-0087], and Figs. 5A-5D, where the visual indicator 525 is shown at a coordinate on the display 500d and is an indicator that represents the center of the contact position of the touch gesture user input used to rotate an ultrasound image), and 
wherein the rotation indicator (525) includes a circle including the contact position (see, e.g., Para. [0080], lines 7-9, “this visual indicator may be touched and dragged using a drag gesture to modify the orientation of the ultrasound image feed 505a”, and Para. [0087], lines 6-8, “visual indicator 525 (previously covered by a finger in FIGS. 5A-5C) is now positioned on the right side of the screen”, and Fig. 5D, where the visual indicator 525 on the display is shown to be a circle that represents the contact position of the operator’s drag gesture after the operator’s contact with the touchscreen is ended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including [1] wherein the processor is configured to: generate the ultrasound image in which the ultrasound image and the rotation indicator are specifically rotated about a rotation reference where the contact position is changed; and [3] wherein the specified coordinate is a center of the ultrasound transducer in the ultrasound image displayed in the display, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily see, e.g., Para. [0005] and [0080-0087]).
Lee modified by Hansen still does not disclose [2] wherein the processor is configured to: generate the ultrasound image in which the rotation indicator is removed at any one of timings after a first predetermined time has passed since a start of the contact to the touch pad, when the contact to the touch pad is ended, and after a second predetermined time has passed since an end of the contact; and [4] wherein the rotation indicator includes at least one of a straight line extending from the rotation reference to the center point, and an arrow that indicates a rotation direction according to the contact position.
However, in the same field of endeavor of a touchscreen user interface for ultrasound imaging systems, Poland discloses (Figs. 1-2) an ultrasonic observation device (ultrasound imaging system 10), wherein the processor (within computer 16) is configured to: generate the ultrasound image in which the indicator (i.e., an item that is displayed) (pie menu 30) is removed after a second predetermined time has passed since an end of the contact (see, e.g., Para. [0049], lines 1-6, “If the pie menu 30 appears on the visual field 20 for a period of time without a touch of any of the activation areas 32 being detected by the computer 16, the computer 16 can be programmed to cause the pie menu 30 to disappear in order to maximize the area of the visual field displaying the ultrasound images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including [2] wherein the processor is configured to: generate the ultrasound image in which the rotation indicator is removed after a second predetermined time has passed since an end of the contact, as disclosed by Poland. One of ordinary skill in the art would have been motivated to make this modification in order to maximize the area of the visual field displaying the ultrasound images, as recognized by Poland (see, e.g., Para. [0049]). 
the rotation indicator is removed at any one of timings after a first predetermined time has passed since a start of the contact to the touch pad, and when the contact to the touch pad is ended; and [4] wherein the rotation indicator includes at least one of a straight line extending from the rotation reference to the center point, and an arrow that indicates a rotation direction according to the contact position.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen and Poland by including [2] wherein the processor is configured to: generate the ultrasound image in which the rotation indicator is removed at any one of timings after a first predetermined time has passed since a start of the contact to the touch pad, and when the contact to the touch pad is ended, instead of after a second predetermined time has passed since an end of the contact. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known time constraint in the form of after a second predetermined time has passed since an end of the contact, as recognized by Poland, for another time constraint in the form of after a first predetermined time has passed since a start of the contact to the touch pad, or when the contact to the touch pad is ended. The predictable result of stopping the display of the rotation indicator on the display would be yielded. See MPEP § 2144.06, subsection II.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen and Poland by including [4] wherein the rotation indicator includes at least one of a straight line extending from the rotation reference to the center point, and an arrow that indicates a rotation direction according to the contact position, instead of a circle including the contact position. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0164965 A1, with publication date 06/12/2014, hereinafter Lee) in view of Hansen et al. (US 2018/0116633 A1, previously cited by the Examiner on 04/26/2021, hereinafter Hansen), as applied to Claim 27 above, and further in view of Yamamoto (US 2010/0179427 A1, previously cited by the Examiner on 04/26/2021, hereinafter Yamamoto).

Regarding Claim 31, Lee modified by Hansen discloses the ultrasonic observation device of Claim 27. Lee modified by Hansen does not disclose wherein the rotation indicator is either one of the straight line extending from the rotation reference to the center point, and the arrow that indicates the rotation direction according to the contact position.
However, in the same field of endeavor of an ultrasonic diagnostic apparatus comprising a touch panel for operation, Yamamoto discloses (Figs. 18-21 and 23-25) wherein the rotation indicator (apical end 218 of probe mark 216) is either one of the straight line extending from the rotation reference to the center point, and the arrow that indicates the rotation direction according to the contact position (see, e.g., Para. [0147-0150] and Fig. 21, where the claimed rotation indicator corresponds to the apical end 218 of probe mark 216 shown on the display/screen G2102 of the observation monitor 182, and where the disclosed apical end 218 of probe mark 216 on screen G2102 is shown to be a line with an arrow shape on one end of the line that indicates the direction of the contact (i.e., rotation, sliding, etc.) on screen G2101 from the operator).
see, e.g., Para. [0176-0177]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0164965 A1, with publication date 06/12/2014, hereinafter Lee) in view of Hansen et al. (US 2018/0116633 A1, previously cited by the Examiner on 04/26/2021, hereinafter Hansen), as applied to Claim 20 above, and further in view of Karasawa (US 2006/0241482 A1, previously cited by the Examiner on 04/26/2021, hereinafter Karasawa).

Regarding Claim 32, Lee modified by Hansen discloses the ultrasonic observation device of Claim 20. Lee modified by Hansen does not disclose the ultrasonic observation device further comprising an ultrasound endoscope including the ultrasound transducer configured to transmit an ultrasonic wave to an object to be observed and receive a reflected ultrasonic wave reflected by the object, and transmit the ultrasonic signal to the ultrasonic observation device. Lee does disclose the ultrasound transducer (within acquisition unit 110) configured to transmit an ultrasonic wave to an object to be observed and receive a reflected ultrasonic wave reflected by the object (see, e.g., Para. [0061], lines 2-3, “the acquisition unit 110 may include a probe (not shown) for transmitting and receiving an ultrasound signal” and Para. [0078], lines 1-8, “The image processing unit 130 processes the ultrasound data by using various methods. That is, the image processing unit 130 may generate an ultrasound image from the ultrasound data or adjust a gain value of the ultrasound data. In other words, the image processing unit 130 may adjust the ultrasound data according to a user input and generate an ultrasound image to be displayed on the output unit 124 based on the adjusted data”).
However, in the same field of endeavor of ultrasonic observation apparatuses utilizing a touch pad separate from a display, Karasawa discloses (Figs. 1-4) an ultrasonic observation device (ultrasonic observation apparatus main body in Fig. 1) comprising an ultrasound endoscope (ultrasonic endoscope 10) including the ultrasound transducer (ultrasonic transducer unit 110) configured to transmit an ultrasonic wave to an object to be observed and receive a reflected ultrasonic wave reflected by the object (see, e.g., Para. [0052], lines 12-19, “the ultrasonic transducers TR1 to TR360 [within the ultrasonic transducer unit 110 of the ultrasonic endoscope 10] are driven while providing predetermined delay times, and thereby, ultrasonic beams to be transmitted in desired directions are formed. Further, the ultrasonic transducers TR1 to TR360 receive ultrasonic echoes generated in the object, convert the ultrasonic echoes into electric signals, and output the electric signals as reception signals”), and transmit the ultrasonic signal to the ultrasonic observation device (see, e.g., Fig. 1, where the ultrasonic endoscope 10 is shown to be connected to the ultrasonic observation apparatus main body through the transmission and reception switching unit 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Lee modified by Hansen by including the ultrasonic observation device further comprising an ultrasound endoscope including the ultrasound transducer configured to transmit an ultrasonic wave to an object to be observed and receive a reflected ultrasonic wave reflected by the object, and transmit the ultrasonic signal to the ultrasonic observation device, as disclosed by Karasawa. One of ordinary skill in the art would have been motivated to make this modification in order to perform the ultrasound imaging of the see, e.g., Para. [0004] and Para. [0015-0017]).

Response to Arguments
Regarding Hansen (US 2018/0116633 A1), Applicant argues (see Page 9 of Remarks, filed 02/02/2022) that Hansen requires to touch the visual indicator 25 to operate, and therefore, Hansen fails to disclose, teach or suggest the features of at least Claims 20, 36, and 37.
Examiner agrees that Hansen requires to touch the visual indicator 25 to operate. However, independent Claims 20, 36, and 37 are rejected under Lee (US 2014/0164965 A1) in view of Hansen (US 2018/0116633 A1). Specifically, Lee discloses an input device (user input unit 122 within user interface 120) including a touch pad configured to detect a contact and a contact position of a contact object (see, e.g., Para. [0069], lines 1-5, and Para. [0070], lines 1-6, and Para. [0074], lines 1-5), and a display (output unit 124 within user interface 120) configured to display the ultrasound image (see, e.g., Para. [0075], lines 1-5), wherein the processor (image processing unit 130) is configured to: generate ultrasound image data based on the ultrasonic signal (see, e.g., Para. [0061], lines 2-3, and Para. [0078], lines 1-2, and Para. [0084], lines 1-5), associate each coordinate of a first coordinate space demarcated by the touch pad (within the user input unit 122) with each coordinate of a second coordinate space demarcated by the ultrasound image data (within the output unit 124) (see, e.g., Para. [0090], lines 1-6), calculate a coordinate of an indicator that is a coordinate of the second coordinate space corresponding to the contact position (see, e.g., Para. [0180], lines 1-5, and Para. [0181], lines 1-6, and Figs. 2, 4A, and 18A-18C), and generate the ultrasound image in which the indicator is superimposed on the ultrasound image data at the coordinate of the indicator (see, e.g., Para. [0075], lines 1-5, and Para. [0078], lines 1-8, and Para. [0180], lines 1-5, and Para. [0181], lines 1-6, and Figs. 2, 4A, and 18A-18C). In other words, Lee discloses wherein the user contacts the touch pad/input device at a contact 
Therefore, the combination of Lee and Hansen disclose each and every feature of the independent Claims 20, 36, and 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/T.D./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793